       Case 7:18-cr-00614-KMK Document 149 Filed 09/15/20 Page 1 of 2
         Case 7:18-cr-00614-KMK Document 148 Filed 09/14/20 Page 1 of 2
                                                                                     • j •
NECHELES CASSIDY LLP                                                    .,._-I
                                                                                 •~t
                                                                                 •     .. ••
ATTORNEYS AT LAW

10 EAsT 40™ STREET, 48™ FLOOR
NEWYORK, N.Y. 10016
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646
                                           September 14, 2020

ViaECF
Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas St.
White Plains, NY 10601



       Re: United States v. Goldbrenner, et al, 18-cr-614

Dear Judge Karas:

       We write to respectfully request, on behalf of all the defendants, a 30-day
adjournment of the universal briefing schedule in this case.

       The current briefing schedule for all parties is as follows:

                       September 22: Defense Sentencing Submissions Due;
                       October 12: Government Sentencing Submissions Due.
       As of yet, the Court has not scheduled any of the defendants' sentencing hearings.

       We propose those briefing dates be modified as follows:

                       October 22: Defense Sentencing Submissions Due;
                       November 12: Government Sentencing Submissions Due.
       The defendants are requesting this extension because the COVID pandemic has
made it more difficult than originally anticipated for us to consult with our clients and
draft our sentencing submissions, often while working remotely and without support
staff. This new proposed schedule will also push the briefing deadlines until after the
completion of the Jewish holidays on October 11.
        Case 7:18-cr-00614-KMK Document 149 Filed 09/15/20 Page 2 of 2
          Case 7:18-cr-00614-KMK Document 148 Filed 09/14/20 Page 2 of 2




        All defense counsel join in this motion. The government opposes this request.

The revised briefing schedule is approved .

So Ordered.
                                              Respectfully submitted,


~~
                                                /s/
                                              Gedalia M. Stern
                                              Counselfor Peretz Klein
cc: All counsel (via ECF)




                                                 2
